Examiner's Comments on Application Status
	This Corrected Notice of Allowance is for the purposes of correcting minor informalities and clearly identifying and reciting the allowed claims.


EXAMINER'S AMENDMENT
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner's Amendment was given in an interview with Malissa Eng on 19 May 2021.

	Replace all claims with the following claim set:

1.  (currently amended)  A bit breaker comprising a generally flat plate that bounds a generally rectangular pipe slot, the bit breaker further comprising an adjustable arm having a closed position and an open position, wherein when the adjustable arm is in its closed position the pipe slot is surrounded about 360 degrees by the bit breaker, and wherein when the adjustable arm is in its open position the pipe slot has an open side that enables the bit breaker to be removed from a pipe, tool section, tool or pipe joint by moving the bit breaker laterally relative to the pipe, tool section, tool or pipe joint, the bit breaker having two jaws that respectively define two flat working surfaces located on opposite sides of the pipe slot, the two jaws each being mounted removably to the plate of the bit breaker so as to be removable from the plate when damaged and thereafter replaced with two new jaws, wherein the flat working surfaces of the two generally parallel jaws are each devoid of any concave recess configured to receive a pipe, tool section, tool or pipe joint, and wherein the two jaws are configured to move relative to the plate in response to the pipe, tool section, tool or pipe joint rotating in the pipe slot against the two flat working surfaces of the two jaws.

2.  (original)  The bit breaker of claim 1 wherein the plate defines two fixed arms and a fixed base leg, the two fixed arms projecting respectively from opposed ends of the fixed base leg, the two fixed arms having two respective free ends to which two opposed ends of the adjustable arm are respectively mounted when the adjustable arm is in its closed position.

3.  (original)  The bit breaker of claim 2 wherein the plate comprises a single, generally flat body that entirely surrounds three sides of the pipe slot, and when the adjustable arm is in its closed position the adjustable arm bounds the pipe slot on a fourth side thereof.

4.  (original)  The bit breaker of claim 2 wherein the two jaws are mounted respectively to the two fixed arms, the two fixed arms being non-adjustable such that relative positions of the two fixed arms and the fixed base leg are fixed, and wherein the pipe slot has a width that is non-adjustable in that a distance between the two fixed arms is fixed.

5.  (cancelled)

6.  (cancelled)

7.  (currently amended)  The bit breaker of claim [[6]]1 wherein the bit breaker is devoid of a manual or powered actuator configured to move the two jaws relative to the plate.

8.  (original)  The bit breaker of claim 1 wherein the bit breaker has four corners, each of the corners having a pin-locator hole formed therein, and further comprising four replaceable bushings mounted removably in the four respective pin-locator holes.

9.  (original)  The bit breaker of claim 1 wherein the plate has opposed top and bottom planar faces, the bit breaker further comprising two handles projecting from the top planar face and being located respectively alongside the two jaws, the two jaws being located between the two handles.

10.  (original)  The bit breaker of claim 1 wherein the plate has opposed top and bottom planar faces, and the plate defines two connection ledges that are recessed from the top face and to which the two jaws are respectively mounted removably, each of the two jaws jaw having an upper face that is substantially flush with the top face of the plate.
11.  (currently amended)  An assembly of a bit breaker and a pipe, tool section, tool or pipe joint, the pipe, tool section, tool or pipe joint having formed therein two crosswise flat-bottom grooves located on opposite sides of the pipe, tool section, tool or pipe joint, the bit breaker comprising a generally flat plate that bounds a generally rectangular pipe slot, the pipe, tool section, tool or pipe joint being received in the pipe slot, the bit breaker further comprising an adjustable arm having a closed position and an open position, wherein when the arm is in its closed position the pipe slot is surrounded about 360 degrees by the bit breaker, and when the arm is in its open position the pipe slot has an open side that enables the bit breaker to be removed from the pipe, tool section, tool or pipe joint by moving the bit breaker laterally relative to the pipe, tool section, tool or pipe joint, the bit breaker having two jaws that respectively define two flat working surfaces located on opposite sides of the pipe slot, the two jaws being received respectively in the two flat-bottom grooves such that the two flat working surfaces of the two jaws are generally parallel to, and bear respectively against, two flat bottoms of the two flat-bottom grooves, the two jaws each being mounted removably to the plate of the bit breaker so as to be removable from the plate when damaged and thereafter replaced with two new jaws, wherein the two jaws are configured to move relative to the plate in response to the pipe, tool section, tool or pipe joint rotating in the pipe slot against the two flat working surfaces of the two jaws.

12.  (original)  The assembly of claim 11 wherein the two flat working surfaces of the two jaws respectively contact the two flat bottoms of the two flat-bottom grooves along more than 50% of a length thereof.
13.  (original)  The assembly of claim 11 wherein the two flat working surfaces of the two jaws are devoid of teeth.

14.  (original)  The assembly of claim 11 wherein the assembly is devoid of a hydraulic or pneumatic actuator configured to move either of the two jaws.

15.  (original)  The assembly of claim 11 wherein the plate defines two fixed arms and a fixed base leg, the two fixed arms projecting respectively from opposed ends of the fixed base leg, the two fixed arms having two respective free ends to which two opposed ends of the adjustable arm are respectively mounted when the adjustable arm is in its closed position, the two jaws being mounted respectively to the two fixed arms, the two fixed arms being non-adjustable such that relative positions of the two fixed arms and the fixed base leg are fixed, and the pipe slot having a width that is non-adjustable in that a distance between the two fixed arms is fixed.

16.  (original)  The assembly of claim 11 wherein the flat working surfaces of the two jaws are each devoid of a concave recess configured to receive a pipe, tool section, tool or pipe joint.

17.  (cancelled)

18.  (original)  The assembly of claim 11 wherein the bit breaker has four corners, each of the corners having a pin-locator hole formed therein, and further comprising four replaceable bushings mounted removably in the four respective pin-locator holes.

19.  (original)  The assembly of claim 11 wherein the plate has opposed top and bottom planar faces, and the plate defines two connection ledges that are recessed from the top face and to which the two jaws are respectively mounted removably.

20.  (currently amended)  A bit breaker comprising a generally flat plate that defines two fixed arms and a fixed base leg, the two fixed arms projecting respectively from opposed ends of the fixed base leg, the two fixed arms having two respective free ends, the bit breaker having a generally rectangular pipe slot located between the two fixed arms of the plate, the bit breaker including a jaw mounted to a desired one of the two fixed arms, wherein the jaw defines a working surface located on a side of the pipe slot, the jaw being mounted to the desired one of the two fixed arms so as to be removable therefrom when damaged and thereafter replaced with a new jaw, wherein the plate has opposed top and bottom planar faces, the plate defines a connection ledge that is recessed from the top face and to which the jaw is mounted removably, the jaw having an upper face, the upper face of the jaw being substantially flush with the top face of the plate.

21.  (cancelled)

22.  (original)  The bit breaker of claim 20 wherein the jaw is mounted to the desired one of the two fixed arms such that the jaw has limited freedom to move relative to the desired one of the two fixed arms.

23.  (original)  The bit breaker of claim 20 wherein the working surface of the j aw is a flat working surface that is devoid of teeth.

24.  (original)  The bit breaker of claim 20 wherein the pipe slot has a width that is non-adjustable in that a distance between the two fixed arms is fixed.

25.  (original)  The bit breaker of claim 20 wherein the working surface of the jaw is a flat working surface and is devoid of a concave recess configured to receive a pipe, tool section, tool or pipe joint.

26.  (original)  The bit breaker of claim 20 wherein the bit breaker is devoid of a hydraulic or pneumatic actuator configured to move the jaw.

27.  (original)  The bit breaker of claim 20 wherein the bit breaker has four corners, each of the corners having a pin-locator hole formed therein, and further comprising four replaceable bushings mounted removably in the four respective pin-locator holes.

28.  (original)  The bit breaker of claim 20 further comprising an adjustable arm having a closed position and an open position, wherein when the adjustable arm is in its closed position the pipe slot is surrounded about 360 degrees by the bit breaker, and wherein when the adjustable arm is in its open position the pipe slot has an open side that enables the bit breaker to be removed from a pipe, tool section, tool or pipe joint by moving the bit breaker laterally relative to the pipe, tool section, tool or pipe joint.

29.  (original)  The bit breaker of claim 20 wherein the bit breaker includes a second jaw, the second jaw mounted to a second one of the two fixed arms, the second jaw defining a working surface located on a side of the pipe slot such that said two jaws are located on opposite sides of the pipe slot, the second jaw being mounted to the second one of the two fixed arms so as to be removable therefrom when damaged and thereafter replaced with a new jaw.


Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kipp Wallace whose telephone number is 571-270-1162.  The Examiner can normally be reached on Monday-Friday, 12-8 PM.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton, can be reached at 571-272-4137.


/WILLIAM D HUTTON JR/
Supervisory Patent Examiner, Art Unit 3674